TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00029-CV


NNN Met Center 10-1, LLC; NNN Met Center 10-2, LLC; NNN Met Center 10-3, LLC;
NNN Met Center 10-4, LLC; NNN Met Center 10-5, LLC; NNN Met Center 10-6, LLC;
NNN Met Center 10-7, LLC; NNN Met Center 10-8, LLC; NNN Met Center 10-9, LLC;
NNN Met Center 10-10, LLC; NNN Met Center 10-11, LLC; NNN Met Center 10-13, LLC;
NNN Met Center 10-14, LLC; NNN Met Center 10-15, LLC; NNN Met Center 10-16, LLC;
NNN Met Center 10-17, LLC; NNN Met Center 10-18, LLC; NNN Met Center 10-19, LLC;
NNN Met Center 10-20, LLC; NNN Met Center 10-21, LLC; NNN Met Center 10-22, LLC;
NNN Met Center 10-23, LLC; NNN Met Center 10-24, LLC; NNN Met Center 10-25, LLC;
NNN Met Center 10-26, LLC; NNN Met Center 10-27, LLC; and
NNN Met Center 10-28, LLC, Appellants

v.

BACM 2005-3 Met Center Office, LLC; Mark L. Patterson; Jeffrey J. Zissa;
R. Terry Miller; E. Joe Berger, III; John A. Bain; Michael C. Elrod; Beverly A. Houston;
Juanita Strickland; Janie Mucha; LNR Partners, LLC; and
Barclays Capital Real Estate, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-10-004498, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		We previously abated this appeal because, as a result of NNN Met Center 10-25's
filing for bankruptcy protection in the United States Bankruptcy Court for the Northern District of
California, this suit has been automatically stayed. (1) See Tex. R. App. P. 8.  Appellants have filed
an unopposed motion to extend abatement, informing us that the automatic stay has been extended
until February 28, 2012.  We grant appellants' motion.
		Any party may file a motion to reinstate the appeal if permitted by federal law or the
bankruptcy court.  See Tex. R. App. P. 8.3.  It is the parties' responsibility to notify the Court as soon
as possible if an event occurs that would allow reinstatement.  Id.  Failure to notify this Court of a
lift of the automatic stay or the conclusion of the bankruptcy proceeding may result in dismissal of
the case for want of prosecution.  See Tex. R. App. P. 42.3(b).


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Bankruptcy
Filed:   November 17, 2011
1.   See 11 U.S.C. § 362.